 1 McGREGOR W. SCOT
   United States Attorney
 2 JEFREY A. SPIVAK
   Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:19-po-00166-SAB
12                         Plaintiff,                  [Citations #9072779 & 9072780 CA/74]
13   v.                                                MOTION AND ORDER FOR DISMISSAL
14   ROBERT N. PAZ,
15                         Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Jeffrey A. Spivak, Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-00166-
20 SAB [Citations #9072779 & 9072780 CA/74] against ROBERT N. PAZ without prejudice in the

21 interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22 DATED: October 16, 2019                               Respectfully submitted,

23                                                       McGREGOR W. SCOTT
                                                         United States Attorney
24
                                                 By:     /s/ Jeffrey A. Spivak
25                                                       JEFFREY A. SPIVAK
                                                         Assistant U.S. Attorney
26

27

28
                                                        1
29

30
 1
                                                ORDER
 2

 3          IT IS HEREBY ORDERED that Case Number 1:19-po-00166-SAB [Citations #9072779 &
 4 9072780 CA/74] against ROBERT N. PAZ be dismissed without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     October 16, 2019
                                                   UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                     2
29

30
